Title: To James Madison from John Gavino (Abstract), 26 April 1805
From: Gavino, John
To: Madison, James


26 April 1805, Gibraltar. No. 6. “I have not been honord with any of your Commands, since my last dispatch under 21st: advising the Junction of the Toulon & Cadiz fleets, since when have no further Accounts of them, or News from the East.
“By mine No. 3 under 9th: Inst: you will have seen an Algereen frigate & Xabeque had got to the West, and believe have since gone to the East, however 2 Portuguese Ships of the Line, a frigate, & Brig are now here, they have been in quest of said Algerns but have not seen them, they are under the Command of Adl: Campbell and for the present Stationd about this Rock.
“The Syren Capn: Stuart is to the East on a Cruise.”
Adds in a 29 Apr. postscript: “The Brith: frigates amazon, & Lively have just arrived from Lord Nelsons fleet, they are bound to England & Lisbon with Dispatches, says His Lordship will pass this, in the Night or Tomorrow with 11 Sail the Line going to the Westward, having learnd that the Toulon fleet had pass’d this.”
